Judgment modified by striking out that part thereof which dismisses the counterclaim, and by permitting reformation of the agreement by reciting that four months’ notice shall be sufficient to close all selling relations between the parties, and that plaintiff is only entitled to commissions on sales to its customers up to June 19,1929; and as so modified affirmed, with costs to the defendant, appellant. No opinion. Settle order on notice. Present — Finch, P. J., Merrell, McAvoy, Martin and Townley, JJ.